Title: To George Washington from William Stephens Smith, 20 September 1783
From: Smith, William Stephens
To: Washington, George


                  
                     Sir
                     New York 20th Septr 1783
                  
                  By the Bearer Capt. Pinkney I return the Glass which your Excellency was so obliging as to lend me at the end of the last Campaign I should have forwarded it before had I not expected to have had an opportunity of presenting it in person—I have been confined for six day’s past to my Room with a severe ague & fever which paid me a visit every day—the Bark has at last broke it but left me very weak—I have the Honor to be your Excellency’s most obedt Humbe Servt
                  
                     W.S. Smith
                  
               